Exhibit21.1 List of subsidiaries of the Registrant Subsidiary Jurisdiction Cavium Networks International, Inc. Delaware Cavium International Cayman Cavium Networks International Cayman Cavium Networks (India) Private Limited India Cavium Networks Asia Cayman Cavium Networks U.K. Limited England Cavium LLC California Cavium Networks Korea LLC Korea Cavium (Taiwan) Ltd. Taiwan Cavium Semiconductor Technology (Shanghai) Co., Ltd. China Cavium Networks Singapore Pte. Ltd. Singapore Cavium Networks (Canada) Inc. Canada Cavium Networks LLC Delaware Cavium Israel Ltd. Israel MontaVista Software Japan, Inc. Japan MontaVista Software Korea Ltd. Korea MontaVista Software LLC Delaware MontaVista Software Canada Inc. Canada
